Citation Nr: 1757865	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-15 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for degenerative joint disease and internal derangement of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee with meniscus tear.

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar disc disease with stenosis.

4.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

6.  Entitlement to an effective date earlier than March 31, 2011 for the grant of service connection for lumbar disc disease with stenosis.

7.  Entitlement to an effective date earlier than March 31, 2011 for the grant of service connection for radiculopathy of the left lower extremity.

8.  Entitlement to an effective date earlier than March 31, 2011 for the grant of service connection for radiculopathy of the right lower extremity.

9.  Entitlement to an effective date earlier than March 31, 2011 for the grant of service connection for degenerative joint disease of the right knee with meniscus tear.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1958 to May 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2017, the Veteran testified at a video conference hearing before a Veterans Law Judge.  The hearing transcript is of record.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  During the pendency of his claim for an increased rating for left knee disability and with his disagreement with the initial ratings assigned for his right knee, low back, right lower extremity radiculopathy, and left lower extremity radiculopathy, the Veteran asserted he was unemployed, in an October 2012 application for TDIU, and in September 2017 testimony, in part, due to these disabilities.  Thus, the Board concludes that the Court's holding in Rice is applicable, and the TDIU claim is properly before the Board, and the issue has been listed on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to an evaluation in excess of 50 percent for degenerative joint disease and internal derangement of the left knee, entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee with meniscus tear, entitlement to an initial evaluation in excess of 10 percent for lumbar disc disease with stenosis, entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity, entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On September 15, 1999, VA received the Veteran's original claim for service connection for a low back disability with implicit derivative claims for associated bilateral lower extremity radiculopathy.

2.  Entitlement to service connection for lumbar spine disc disease was initially denied in a December 1999 rating decision, and in February 2000, VA received a statement from the Veteran which may be reasonably construed as a notice of disagreement (NOD) as to the December 1999 rating decision, which denied service connection for lumbar spine disc disease.

3.  Entitlement to service connection for a lumbar spine disc disease was again denied in a March 2000 and December 2001 rating decisions; however, a statement of the case (SOC) was not issued, and thereafter, on March 31, 2011, the Veteran, in part, again filed a claim service connection for a back disability and an original claim for service connection for a right knee disability.   

4.  A February 2012 rating decision, in pertinent part, granted service connection for lumbar disc disease with stenosis, left lower extremity radiculopathy, right lower extremity radiculopathy and degenerative joint disease of the right knee with meniscus tear, each effective from March 31, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, of September 15, 1999, but no earlier, for the grant of entitlement to service connection for lumbar disc disease with stenosis, have been met.  38 U.S.C. § 5107 (b), 5110 (West 2012); 38 C.F.R. § 3.102, 3.155, 3.400 (2017).

2.  The criteria for an effective date, of September 15, 1999, but no earlier, for the grant of entitlement to service connection for left lower extremity radiculopathy, have been met.  38 U.S.C. § 5107 (b), 5110 (West 2012); 38 C.F.R. § 3.102, 3.155, 3.400 (2017).

3.  The criteria for an effective date, of September 15, 1999, but no earlier, for the grant of entitlement to service connection for right lower extremity radiculopathy, have been met.  38 U.S.C. § 5107 (b), 5110 (West 2012); 38 C.F.R. § 3.102, 3.155, 3.400 (2017).

4.  The criteria for an effective date, prior to March 31, 2011for the grant of entitlement to service connection for degenerative joint disease of the right knee with meniscus tear, have not been met.  38 U.S.C. § 5107 (b), 5110 (West 2012); 38 C.F.R. § 3.102, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's earlier effective date claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2017) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, with respect to the claims for an earlier effective date decided herein, although the remand below directs additional development to be conducted specific to the remaining claims, as the earlier effective date claims turn on the evidence already of record, to include whether a prior decision was final, when a claim to reopen or when an original claim was received, and when the level of disability was factually ascertainable.  Thus, any further directed development would not impact the appeal as to these issues.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (West 2012); 38 C.F.R. § 3.400 (2017).  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(2).

With respect a low back disability, the Veteran originally submitted a claim for a low back disability on September 15, 1999.  Entitlement to service connection for lumbar spine disc disease was denied in a December 1999 rating decision.  Thereafter, VA received a communication from the Veteran expressing disagreement with the denial of his low back claim in February 2000, within one year of notice of the December 1999 rating decision, which is reasonably construed as a NOD.  Specifically, the Veteran stated he disagreed with the December 1999 rating decision which denied service connection for his lumbar spine disability and attached were medical notes to support his contentions.  

In this regard, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form. The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. § 3.151, 3.155, 3.157 (2017).  However, the amended regulations do not apply to this appeal as it was initiated prior to March 24, 2015.  

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157 (b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (b).  Thus, any medical records cannot constitute an informal claim under 38 C.F.R. § 3.155 because treatment records do not indicate an intent to apply for service connection benefits.  38 C.F.R. § 3.155 (a).  Although the provisions of 38 C.F.R. § 3.157 allow for a report of examination or hospitalization by VA to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, the provisions are limited to instances where the Veteran is applying for an increased rating where service connection or pension has already been established, or when a claim for compensation was previously disallowed for the reason that the service-connected disability was not compensable, none of which are applicable to the claims at issue here.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Moreover, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

However, as the Veteran's claim related to his low back disability was filed prior to March 24, 2015, his February 2000 statement is liberally construed as a NOD under the former regulations.  Specifically, the February 2000 statement expressed dissatisfaction with the denial of service connection for a low back disability, and a desire to contest the result.  Thus, the December 1999 rating decision is not final as to the denial of lumbar spine disc disease with implicit derivative claims for associated bilateral lower extremity radiculopathy and the claims remained pending since September 15, 1999, the date of receipt of the original claim for a low back disability.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Although entitlement to service connection for a lumbar spine disc disease was thereafter denied in March 2000 and December 2001 rating decisions, a SOC was not issued to the Veteran as to the issue of service connection for a low back disability.  Manlincon v. West, 12 Vet. App. 238 (1999).  On March 31, 2011, the Veteran, in part, again filed a claim for service connection for a back disability and an original claim for service connection for a right knee disability.  A February 2012 rating decision, in pertinent part, granted service connection for lumbar disc disease with stenosis, left lower extremity radiculopathy, right lower extremity radiculopathy and degenerative joint disease of the right knee with meniscus tear, each effective March 31, 2011.  The Veteran's appeal of the effective dates assigned for the grant of service connection for these disabilities forms the basis of the present appeal.

There is no document constituting a formal or informal claim for service connection for a low back disability with implicit derivative claims for bilateral lower extremity radiculopathy filed prior to September 15, 1999 or prior to March 31, 2011 for a right knee disability.  Furthermore, as noted above, VA treatment records treatment records do not indicate intent to apply for service connection benefits and do not constitute a claim related to the low back, bilateral lower extremity radiculopathy, or a right knee disability.  

In this regard, a November 1998 VA treatment record, noted in part, the Veteran had a long history of low back pain with disc disease and stenosis.  Additionally, December 1998 and January 1999 VA treatment records noted sciatica.  Thus, although VA treatment records noted a low back disability and disability of the bilateral lower extremities, the date of the award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is later, which here is September 15, 1999, the date of the claim for a low back disability.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  Similarly, with respect to any right knee diagnosis prior to March 31, 2011, the effective date is the later of the date of claim or the date the disability arose, thus, March 31, 2011 is the earliest possible effective date for the Veteran's right knee disability.

Accordingly, the Board finds an effective date of September 15, 1999, but no earlier, is warranted for the award of service connection for lumbar spine disc disease, left lower extremity radiculopathy and right lower extremity radiculopathy.  However, as the preponderance of the evidence is against the assignment of an effective date prior to March 31, 2011 for the award of service connection degenerative joint disease of the right knee with meniscus tear, an earlier effective date is not warranted and the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date of September 15, 1999, but no earlier, for the award of service connection for lumbar disc disease with stenosis is granted.  

Entitlement to an effective date of September 15, 1999, but no earlier, for the award of service connection for radiculopathy of the left lower extremity is granted.

Entitlement to an effective date of September 15, 1999, but no earlier, for the award of service connection for radiculopathy of the right lower extremity is granted.

Entitlement to an effective date earlier than March 31, 2011 for the award of service connection for degenerative joint disease of the right knee with meniscus tear is denied.


REMAND

The Board finds that further development is required prior to adjudicating the remaining claims on appeal.  See 38 C.F.R. § 19.9 (2017).

With respect the Veteran's claims regarding his left knee disability, right knee disability, lumbar spine disability, left lower extremity radiculopathy and right lower extremity radiculopathy, when the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes that the Veteran's most recent VA examinations for these disabilities were conducted in June 2011.  However, in September 2017 testimony, the Veteran reported these disabilities had worsened.  Specifically, he reported that with respect to his knees, that without braces he could not stand and he also reported he used a walker the majority of the time.  He also testified standing worsened his back pain and his bilateral lower extremity radiculopathy.  None of these manifestations were noted in the June 2011 examination reports.  Thus, as the severity of the Veteran's left knee disability, right knee disability, lumbar spine disability, left lower extremity radiculopathy and right lower extremity radiculopathy, may have worsened, new VA examinations for these claims is warranted.

Additionally, VA is obligated to obtain Social Security Administration (SSA) records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  In a July 2011 statement, the Veteran reported, in part, he could not do any useful work because of his knee and he was eligible for Social Security.  No clarification was provided as to whether he was referencing SSA disability benefits.  The Veteran's SSA records are not associated with the record nor does the record reflect an attempt has been made to obtain any such records with regard to disability benefits.  The Board finds there is a reasonable possibility that the Veteran's SSA records may be relevant to the Veteran's knee claims as such was reported in the context of his knee disabilities.  Thus, upon remand, an attempt should be made to obtain any SSA disability benefits records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c)(2).

Additionally, any and all VA treatment records should be obtained.  In this regard, the March 2015 SOC referenced review of VA treatment records not associated with the claims file.  Specifically, the March 2015 SOC referenced review of VA treatment records from Bay Pines VA Healthcare System dated from December 1998 to March 2015.  However, the record reflects VA treatments associated with the claims file within Virtual VA, from the Bay Pines VA Healthcare System, are most recently dated in January 2012, with the exception of a March 2012 record submitted by the Veteran.  Thus, on remand, any and all VA treatment records, from the Bay Pines VA Healthcare System, since January 2012 (with the exception of the March 2012 VA treatment record submitted by the Veteran), should be obtained and associated with the claims file.  38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As noted in the Introduction, the issue of entitlement to a TDIU is raised by the record, in part, based on the Veteran's service-connected disabilities at issue, remanded above.  Thus, a remand is also warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's VA treatment records, to include from Bay Pines VA Healthcare System since January 2012 (with the exception of the March 2012 VA treatment record submitted by the Veteran), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability, right knee disability, low back disability, right lower extremity radiculopathy and left lower extremity radiculopathy, which were present during or proximate to the claims.  All pertinent symptomatology and findings must be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

All ranges of motion involving the lumbosacral spine, left knee and right knee, should be tested, and the examiner should note if repeated range-of-motion testing results in additional limitation of motion, or additional functional loss, or if there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected degenerative joint disease and internal derangement of the left knee, degenerative joint disease of the right knee with meniscus tear, and/or lumbar disc disease with stenosis, expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range-of-motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbosacral spine, left knee and right knee.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's degenerative joint disease and internal derangement of the left knee, degenerative joint disease of the right knee with meniscus tear, and/or lumbar disc disease with stenosis, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range-of-motion loss due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should determine the current manifestations and severity of the Veteran's service-connected right lower extremity radiculopathy and left lower extremity in the context of the rating criteria. 

The examiner should describe any functional impairment as to his ability to function in an occupational environment caused solely by the Veteran's service-connected disabilities, and document education and work experience reported by the Veteran during the examination.

The examiner must provide a complete rationale for any opinion expressed.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

5.  Finally, and after undertaking any other development deemed necessary, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


